          Case 1:19-cr-00486-ER Document 20 Filed 10/18/19 Page 1 of 1




                                                                                      10/18/2019

                                                                                              Evan L. Lipton
                                                                                                    Partner
                                                                                 Direct Dial (212) 655-3517
                                                                                Fax Number (212) 655-3535
                                                                                           ell@msf-law.com
                  10/18/2019

                                       October 17, 2019
By ECF
Hon. Edgardo Ramos
United States District Judge
Thorgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                    Re:    United States v. Donald Blakstad, 19 Cr. 486 (ER)
Dear Judge Ramos:
        I write on behalf of Donald Blakstad, with the consent of the government (A.U.S.A.
Imperatore), to respectfully request the adjournment of the status conference in this matter,
currently scheduled for October 24, 2019. We request that the conference be rescheduled for
October 29 , 2019,. or after 4:00 p.m. on October 28, 2019. The reason for the request is to
allow Mr. Blakstad’s out-of-state counsel, Eugene Iredale, to attend.
       Thank you for your consideration of this application.
                                      Respectfully yours,

                                            /s/ ELL
                                       Evan L. Lipton
                                  Counsel to Donald Blakstad


Cc:    Eugene Iredale


The October 24 status conference is adjourned to October 29, 2019, at 12:00 p.m.

SO ORDERED.


                                                          10/18/2019




.
